The plaintiff in error, hereinafter called defendant, was convicted in the county court of Hughes county on a charge of having the unlawful possession of intoxicating liquor and was sentenced to pay a fine of $50 and to serve 30 days in the county jail.
The case was tried in September, 1929, and the appeal was lodged in this court in November, 1929. No briefs in support of the appeal have been filed, nor was there any appearance for oral argument at the time the case was submitted.
Where an appeal is prosecuted to this court and no brief in support of the petition in error is submitted and no appearance for oral argument made, this court will examine the record for jurisdictional errors and will read the evidence to ascertain if it reasonably supports the judgment, and if no fundamental error is apparent and the evidence is sufficient, the case will be affirmed.
The case is affirmed.
DAVENPORT and CHAPPELL, JJ., concur.